Per Curiam:
- The order requiring security for costs was properly vacated. Section 3268 of the Code of Civil Procedure does not apply to an action by a trustee in bankruptcy to set aside transfers made by the bankrupt. This precise question was determined by this court in Rielly v. Rosenberg (57 App. Div. 408), and, therefore, upon that authority, the order here appealed from must be affirmed, with ten dollars costs and disbursements.
Present — Van Brunt, P. J., Ingraham, McLaughlin, Hatch and Laughlin, JJ.
Order affirmed, with ten dollars costs and disbursements.